UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT



                            No. 97-1441



DAVID O. ROY,

                                              Plaintiff - Appellant,

          versus


UNITED PARCEL SERVICE, INCORPORATED,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Albert V. Bryan, Jr., Senior
District Judge. (CA-96-966-A)


Submitted:   September 25, 1997           Decided:   October 23, 1997


Before LUTTIG, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


David O. Roy, Appellant Pro Se. James Phillip Naughton, HUNTON &
WILLIAMS, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the district court's order granting summary

judgment to Defendant in this action brought pursuant to Title VII

of the Civil Rights Act of 1964, as amended. We have reviewed the

record and the district court's opinion and find no reversible

error. Accordingly, we affirm on the reasoning of the district
court. Roy v. United Parcel Serv., Inc., No. CA-96-966-A (E.D. Va.
Mar 7, 1997). We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                         AFFIRMED




                                2